Citation Nr: 0528158	
Decision Date: 10/19/05    Archive Date: 11/01/05

DOCKET NO.  95-12 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for a laparotomy, 
appendectomy, and ovarian cyst biopsy scar, currently 
evaluated as 10 percent disabling.

2.  Entitlement to an initial disability rating in excess of 
10 percent for temporomandibular joint syndrome (TMJ).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1972 to 
November 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) from February 1994 and January 1995 rating decisions 
issued by the Regional Office (RO) of the Department of 
Veterans Affairs (VA) located in Montgomery, Alabama.

In November 2000, the Board issued a decision in this matter.  
The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In July 
2001, the Secretary of Veterans Affairs submitted a Joint 
Motion to Remand and Stay of Proceedings (motion).  The Court 
granted the motion in August 2001, and, therefore, the 
November 2000 Board decision was vacated.  The Board 
subsequently issued another decision in this matter in June 
2002.  The veteran again appealed to the Court.  In April 
2003, the Secretary of Veterans Affairs submitted a Joint 
Motion for Remand (joint motion) based on improper 
notification of the veteran's rights and obligations under 
the Veterans Claims Assistance Act of 2000.  The Court 
granted the joint motion that same month.  The June 2002 
Board decision is therefore vacated.

This matter was remanded in January 2004 for additional 
development.  The requested development is now complete and 
this matter is again before the Board for appellate review.

The veteran failed to report for her scheduled October 1996 
hearing before a Veterans Law Judge, formerly known as a 
Member of the Board.  The U.S. Postal Service returned 
notification of the scheduled hearing sent to the veteran due 
to the fact that the veteran's postal box had been closed.  
Her postal box was the mailing address on record with VA.  
The veteran subsequently indicated that she did not desire a 
hearing.

The veteran has raised the issues of entitlement to service 
connection for loss of an ovary and for entitlement to an 
increased rating for fibrocystic breast disease.  As these 
issues are not inextricability intertwined with the issues 
before the Board, these claims are referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  All the evidence requisite for an equitable disposition 
of this matter has been developed and obtained, and all due 
process concerns have been addressed.  

2.  The veteran's service-connected laparotomy, appendectomy, 
and ovarian cyst biopsy scar is not severely disfiguring, is 
not more than 12 square inches (77 square centimeters), and 
is not manifested by eczema-like symptoms or any associated 
limitation of motion.
 
3.  The veteran's service-connected TMJ is manifested by some 
decreased range of motion, evidence of difficulty with 
mastication, difficulty with cadentary conversational 
activities, complaints of pain and occasional headaches, and 
clicking and popping of the joints which cumulatively 
approximates interincisal range of motion from 21 to 30 
millimeters


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for a laparotomy, appendectomy, and ovarian cyst 
biopsy scar are not met. 38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.2, 4.3, 4.7, 4.10, 4.118, 
Diagnostic Code 7800-7806 (as in effect prior to and since 
August 2002).

2.  The criteria for a 20 percent rating, but no more, for 
TMJ are met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.150, Diagnostic Code 9905 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities (Schedule).  To evaluate the severity of a 
particular disability, it is essential to consider its 
history.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 
38 C.F.R. §§ 4.1, 4.2 (2004).  However, where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, only the present level of 
disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability to make a more accurate evaluation under 38 C.F.R. 
§ 4.2, the regulations do not give past medical reports 
precedence over current findings.  See Francisco v. Brown, 7 
Vet. App. 55 (1994).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 
38 C.F.R. § 4.7 (2004).

Regarding musculoskeletal disabilities, functional loss 
contemplates the inability of the body to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination, and endurance and must be 
manifested by adequate evidence of disabling pathology, 
especially when it is due to pain.  38 C.F.R. § 4.40 (2004).  
A part that becomes painful on use must be regarded as 
seriously disabled.  Id.; see also DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  Both limitation of motion and pain are 
necessarily recorded as constituents of a disability.  38 
C.F.R. §§ 4.40, 4.45, 4.55, 4.59 (2004); see DeLuca, 8 Vet. 
App. 202; see also Johnson v. Brown, 9 Vet. App. 7 (1996); 
VAOPGCPREC 36-97 (Dec. 12, 1997).

Any reasonable doubt regarding the degree of disability will 
be resolved in favor of the claimant.  38 C.F.R. § 4.3 
(2004).  The determination of the merits of the claim must be 
made as to whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  The Board notes that 
evidence supporting a claim or being in relative equipoise is 
more than evidence that merely suggests a possible outcome.  
Instead, there must be at least an approximate balance of 
positive and negative evidence for the veteran to prevail.  
Id. at 56.

Laparotomy, Appendectomy, and Ovarian Cyst Biopsy Scar

With regard to the veteran's increased rating claim for her 
service-connected laparotomy, appendectomy, and ovarian cyst 
biopsy scar, the Board notes that the schedular criteria by 
which dermatological disorders are rated changed during the 
pendency of her appeal.  See 67 Fed. Reg. 49590-49599 (July 
31, 2002) (effective August 30, 2002) codified at 38 C.F.R. § 
4.118.  The VA General Counsel has held that where a law or 
regulation changes during the pendency of a claim for 
increased rating, the Board should first determine whether 
application of the revised version would produce retroactive 
results.  In particular, a new rule may not extinguish any 
rights or benefits the claimant had prior to enactment of the 
new rule.  See VAOPGCPREC 7-2003 (Nov. 19, 2003).  However, 
if the revised version of the regulation is more favorable, 
the implementation of that regulation under 38 U.S.C.A. § 
5110(g), can be no earlier than the effective date of that 
change.  The VA can apply only the earlier version of the 
regulation for the period prior to the effective date of the 
change.

The veteran's service-connected scar disability is evaluated 
as 10 percent disabling based on scarring that is tender and 
painful on objective examination.  See 38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2002).  A 10 percent disability rating 
was the maximum rating available unless the evidence showed a 
scar of the head, face or neck that was severely disfiguring 
(especially if producing a marked and unsightly deformity of 
eyelids, lips or auricles), a third degree burn scar 
exceeding 12 square inches, or eczema with constant 
exudiation or itching, extensive lesions or marked 
disfigurement.  See 38 C.F.R. § 4.118, Diagnostic Code 7800, 
7801, 7806 (2002).  

Here, the evidence from a November 1997 VA examination report 
reflects that upon examination, the veteran had an eight 
centimeter left lower abdominal incisional scar that was well 
healed without keloid.  There were no masses or abnormalities 
associated with the scar but the veteran complained of pain 
on superficial palpation.  A February 1999 VA medical records 
indicates that the veteran had a well-healed scar on the 
abdomen.  A July 1999 VA medical record refers to complaints 
of abdominal pain but relates this to irritable bowel 
syndrome, not the service-connected scar disability currently 
under consideration.

A September 1999 statement from the veteran refers to 
abdominal pain but generally in reference to disabilities 
other than her scar.  An attached March 1999 letter from a 
private medical provider refers to lower abdominal pain that 
was possibly caused by a right ovary cyst, a fibroid on her 
uterus, and scar tissue where the left ovary had been 
removed.  She also submitted photocopies of in-service 
treatment in support of this increased rating claim.  
However, the veteran's current level of disability is of 
importance, not her in-service treatment.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994).  Furthermore, the veteran 
refers to a gynecological condition as being on appeal and 
references medical evidence concerning uterine bleeding and 
associated pain.  See February 2002 statement in support of 
claim and letter received in February 2002.  However, the 
claim currently on appellate review is for her residual 
surgical scar.  Her claims of entitlement to service 
connection for loss of an ovary and for an increased rating 
for fibrocystic breast disease have been referred for 
appropriate action.  

A February 2004 VA examination report shows that the veteran 
complained of scar pain.  The report reveals there was no 
objective evidence of pain upon examination.  There was no 
adherence of the lower abdominal scar to the underlying 
tissue and the skin texture was regular.  The scar measured 
three centimeters in length, two centimeters in width, and 
was stable.  The report indicates that the scar was deep, but 
that there was no elevation or depression of the scar.  There 
was no inflammation, edema, keloid formation, induration, 
inflexibility, or disfigurement.  The report also indicates 
that there was no limitation of motion associated with the 
well-healed scar.

As her service-connected laparotomy, appendectomy, and 
ovarian cyst biopsy scar is not severely disfiguring, is not 
more than 12 square inches (77 square centimeters), and is 
not manifested by eczema or limitation of motion, the veteran 
is not entitled to a higher disability rating under the prior 
alternative diagnostic codes used to evaluate skin 
disabilities.  Nor is a higher disability rating available 
under the revised criteria.  Under the revised regulations, 
disability ratings in excess of 10 percent are available for 
scars that are deep or cause limitation of motion where they 
exceed 12 square inches or 77 square centimeters.  See 
38 C.F.R. § 4,118, Diagnostic Code 7801 (2004).  While the 
February 2004 VA examination report refers to the scar as 
deep, the medical evidence of record consistently shows that 
the veteran's scar is not 12 square inches.  Likewise, the 
evidence shows the scar is not productive of limited motion, 
or otherwise limits the function of any underlying part, or 
by eczema-like symptoms.  See 38 C.F.R. § 4,118, Diagnostic 
Code 7805, 7806 (2004).  Nor is a rating based on 
disfigurement of the head, face or neck implicated under the 
revised regulations.  See 38 C.F.R. § 4,118, Diagnostic 
Code 7800 (2004).  

In short, the weight of the evidence is against a disability 
rating in excess of 10 percent for the veteran's service-
connected laparotomy, appendectomy, and ovarian cyst biopsy 
scar under both the prior and the revised regulatory criteria 
used to evaluated skin disabilities.  The Board notes that 
when the preponderance of the evidence is against a claim, 
the doctrine of reasonable doubt is not for application.  See 
Ortiz v. Principi, 274 F. 3d 1361, 1365 (Fed. Cir. 2001).  
Furthermore, the veteran's disability picture does not 
present manifestations that could be regarded as presenting 
an exceptional or unusual disability and the evidence is not 
reflective of factors that take it outside of the norm, such 
as frequent hospitalizations.  See Moyer v. Derwinski, 2 Vet. 
App. 289, 293 (1992); see also Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993) (noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired).  Accordingly, the Board finds that the disability 
at issue does not warrant referral for the assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b) 
(2004).


Temporomandibular Joint Syndrome

The veteran's TMJ increased rating claim arises from the 
original grant of service connection.  See January 1995 
rating decision.  In the appeal of an initial assignment of a 
rating disability, a veteran may be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period, a practice known as 
"staged ratings."  Fenderson v. West, 12 Vet. App. 119 
(1999).  The Board notes that the Court has held that 
evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  See, in general, DeLuca v. Brown, 8 Vet. App. 202 
(1995).

The veteran is rated as 10 percent disabled based on 
limitation of motion of her jaw.  Diagnostic Code 9905, which 
governs ratings of limited motion of the temporomandibular 
articulation, provides that a 20 percent evaluation is 
assignable for interincisal range of motion from 21 to 30 
millimeters.  38 C.F.R. § 4.150 (2004).  A 30 percent 
evaluation is assignable for interincisal range of motion 
from 11 to 20 millimeters.  Id.  A 40 percent evaluation is 
assignable for interincisal range of motion from 0 to 10 
millimeters.  Id.  Ratings for limited interincisal movement 
shall not be combined with ratings for limited lateral 
excursion.  Id. at Note. 

A September 1994 VA examination report shows that the veteran 
complained of difficulty chewing, clicking and popping and 
sometimes of the sensation of dislocation.  She also referred 
to pain and headaches.  The report shows that the veteran's 
had some difficulty in masticating food as well as pain and 
discomfort.  Upon examination, the veteran was able to open 
her jaw adequately and could go into left and right excursive 
movement.  Auscultation resulted in clicking and popping.  
The report reflects that X-ray revealed the veteran's condyle 
to be fairly normal.  A bilateral temporomandibular joint 
arthrogram showed bilateral dislocations with the left being 
greater than the right.  There was no evidence of perforation 
but some osteopenia of the condylar heads.  A September 1994 
VA medical records reflects that the veteran had pain in the 
joint areas of the jaw.

A November 1997 VA examination report indicates that limited 
examination of the veteran's jaw showed good range of motion 
with popping sound on both joints.  She had no difficulty or 
distress with conversation.  The report indicates that the 
veteran did not have significant weight loss or other 
problems associated with her TMJ but that she had difficulty 
with cadentary conversational activities.  A December 1997 
radiology report indicates that range of motion demonstrated 
was normal.

 A February 1998 VA examination report shows that the veteran 
complained of increasing pain with both menisci anteriorly 
dislocated (left greater than right) similar to previous test 
results.  The veteran was able to achieve complete capture 
upon opening and she could open her jaw to the level of the 
middle third of the articular eminences.  The report shows 
that consideration of an adequate course of therapy was 
recommended.

The veteran asserts in a September 1998 statement in support 
of claim that she was entitled to a disability rating in 
excess of 10 percent for TMJ as the condition interfered with 
singing, chewing, and sometimes talking.  She also indicated 
that TMJ interfered with her applying for certain employment 
and that pain medication was only a temporary fix for the 
pain.

A January 1999 VA examination report reflects that the 
veteran was well nourished and that she referred to some 
temporal headaches, usually associated with flare-ups of TMJ.  
In a September 1999 letter, the veteran referred to trouble 
with her jaw when she talked for a long time and when she 
ate.  She also referred to her jaw popping out of place and 
occasionally locking.

A June 2001 VA medical record shows that the veteran had not 
had any recent headache symptoms.  An April 2003 VA medical 
record shows that the veteran presented for an evaluation of 
her TMJ pain and a tooth extraction (which the veteran 
declined).  Upon examination, she had no major limitation of 
motion (range of motion to 38 millimeters and lateral 
excursion to about 6 millimeters).  The veteran had put 
herself on a soft diet that she was recommended to continue 
for one month.

The May 2004 VA examination report shows that the veteran had 
a maximal incisal opening of 45 millimeters but that her 
mastication muscles were exquisitely tender.  Testing 
revealed a hint of some deterioration of the posterior distal 
attachments and followup for splint therapy was recommended.  
The examiner indicated that the myofascial pain dysfunction 
was the veteran's overriding cause of discomfort.

Based on the aforementioned rating criteria and the competent 
medical evidence of record, the Board finds that the 
veteran's disability picture more nearly approximates the 
criteria for a 20 percent disability rating during the 
pendency of this appeal.  While the medical evidence 
generally refers to the veteran's range of motion as being 
normal or to at least 31 to 40 mm or greater, the evidence 
also shows difficulty with mastication, difficulty with 
cadentary conversational activities, complaints of pain and 
occasional headaches, and clicking and popping of the joints.  
The May 2004 VA examination report describes the muscles of 
mastication as "exquisitely tender."  Thus, considering 
these symptoms along with 38 C.F.R. § 4.40, § 4.45 and 
Deluca, the Board finds that there is additional functional 
loss due to pain on motion, such that interincisal range of 
motion may be considered to approximate from 21 to 30 
millimeters.  Therefore, a 20 percent disability rating is 
warranted.  

However, the evidence shows that the veteran was well 
nourished and her difficulty with mastication did not result 
in significant weight loss.  Moreover, the while the evidence 
shows some interference with speaking, the veteran references 
problems after prolonged speaking and the medical evidence 
references difficulties with a balanced, rhythmic flow and 
inflection, not general overall difficulties with 
communication.  Therefore, the veteran's functional loss due 
to TMJ does not more closely approximate the criteria for a 
disability rating in excess of 20 percent at any point during 
the pendency of this appeal.  

Finally, the Board has no reason to doubt that the veteran's 
service-connected TMJ may cause her discomfort and may limit 
her efficiency in certain tasks.  This, however, does not 
present an exceptional or unusual disability picture and is 
not reflective of any factor that takes either of the 
veteran's disability pictures outside of the norm.  See Moyer 
v. Derwinski, 2 Vet. App. 289, 293 (1992); see also Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993).  Accordingly, the 
Board finds that the veteran's disability pictures do not 
warrant referral for the assignment of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b) (2004).


Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, VA has certain notice and assistance 
requirements when it receives a complete or substantially 
complete application for benefits.  The notice requirements 
were summarized in Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), where the United States Court 
of Appeals for Veterans Claims (Court) held that VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) request that the claimant 
provide any evidence in her possession that pertains to the 
claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of the letter sent to the veteran in 
January 2004.  The letter, with enclosure, notified the 
veteran of elements (1), (2) and (3), see above, for her 
increased rating claims, and the letter specifically 
requested that the veteran send any additional evidence that 
she had in compliance with element (4).  See Mayfield v. 
Nicholson, 19 Vet. App. 109 (2005).  In addition to notice 
found in the letter, the veteran was notified of what 
information and evidence was needed to substantiate her 
claims by virtue of the February 1994 and January 1995 rating 
decisions, the January 1995 SOC and the subsequent 
supplemental SOCs (SSOCs).  The January 1995 SOC provided the 
veteran with the schedular criteria for her claims while the 
reason and bases portion of the April 2005 SSOC informed her 
of the amended schedular criteria by which a higher rating 
for her skin claim was available.  Accordingly, the Board 
considers the notice requirements of the VCAA met for this 
matter.  

Additionally, the Board notes that the Court's decision in 
Pelegrini II, held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  That 
was not possible here considering that the VCAA became 
effective in November 2000 and this claim was originally 
adjudicated in February 1994 and January 1995.  Nevertheless, 
the veteran was subsequently provided VCAA content complying 
notice and proper ensuing VA process, as indicated above.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  The veteran was afforded VA examinations in 
connection with this matter, and the resulting reports have 
been obtained.  Further, VA medical records and private 
medical evidence have been associated with the claims file.  
As the veteran has not identified, or properly authorized the 
request of, any other evidence, the Board concludes that no 
further assistance to the veteran regarding development of 
evidence is required.  See 38 U.S.C.A. § 5103A(b)(3) (West 
2002); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997). 






	(CONTINUED ON NEXT PAGE)




ORDER

An increased rating for a laparotomy, appendectomy, and 
ovarian cyst biopsy scar is denied.

A 20 percent disability rating, but no more, for TMJ is 
granted, subject to the laws and regulations governing the 
disbursement of VA benefits.



	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


